    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    JAMES N.,

                                                     Plaintiff,

                     v.                                                               3:18-CV-1324
                                                                                      (CFH)
    COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant.


    APPEARANCES:                                             OF COUNSEL:

    Lachman, Gorton Law Firm                                 PETER A. GORTON, ESQ.
    P.O. Box 89
    1500 East Main Street
    Endicott, New York 13761-0089
    Attorneys for plaintiff

    Social Security Administration                           LUCY WEILBRENNER, ESQ.
    625 JFK Building
    15 New Sudbury Street
    Boston, Massachusetts 02203
    Attorneys for defendant

                                 MEMORANDUM-DECISION & ORDER1

             Plaintiff James N.2 brings this action pursuant to 42 U.S.C. § 405(g) seeking

    review of a decision by the Commissioner of Social Security ("Commissioner" or

    "defendant") denying his applications for disability and disability insurance benefits.



        1
           Parties consented to review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), Federal Rule of Civil Procedure 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18.

        2
           In accordance with guidance from the Committee on Court Administration and Case
Management of the Judicial Conference of the United States, which was adopted by the Northern District
of New York in 2018 to better protect personal and medical information of non-governmental parties, this
Memorandum-Decision & Order will identify plaintiff by first name and last initial.
     Dkt. No. 1 ("Compl."). Plaintiff moves for a finding of disability, and the Commissioner

     cross moves for a judgment on the pleadings. Dkt. Nos. 9; 17, 18. For the reasons that

     follow, the determination of the Commissioner is affirmed, the Commissioner's motion

     for judgment on the pleadings is granted, and plaintiff's motion for judgment on the

     pleadings is denied.



                                                  I. Background

             Plaintiff was born on October 4, 1971. T at 191.3 He attended college for one

     year. Id. at 37. He most recently worked in 2011, where he “cut wires to different

     lengths for coils.” Id. at 33. Plaintiff lives with his mother, sister, his sister’s boyfriend,

     and her boyfriend’s son. Id. at 41. Plaintiff has a girlfriend and visits her at her

     apartment. Id. at 42. He manages his own finances. Id. at 43. On July 13, 2015,

     plaintiff protectively filed a Title II application for disability and disability insurance

     benefits, alleging disability beginning on June 12, 2015. Id. at 191. His claims were

     denied on October 26, 2015. Id. at 116. Plaintif f requested a hearing, and a hearing

     was held before Administrative Law Judge (“ALJ”) Kenneth Theurer on November 13,

     2017. Id. at 26-57. On October 10, 2018, the Appeals Council denied plaintif f’s

     request for review, making the findings the final determination of the Commissioner. Id.

     at 1. Plaintiff commenced this action on November 13, 2018. Dkt. No. 1 (“Compl.”).



        3
          References to the administrative transcript will be cited as "T" and page citations will be to the
page numbers in the bottom right-hand corner of the administrative transcript. All other citations to
documents will refer to the pagination generated by the Court's electronic filing system, CM/ECF, and will
reference the page numbers at the documents' header, and not the pagination of the original documents.

                                                           2
                                     II. Discussion

                                A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1383(c)(3); Wagner v. Sec'y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner's determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that

in the record one can find “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is “a very deferential standard of review

. . . . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm'r, 683

F.3d 443, 448 (2d Cir. 2012) (emphasis in original) (internal quotation marks omitted).

Where there is reasonable doubt as to whether the Commissioner applied the proper

legal standards, the decision should not be af firmed even though the ultimate

conclusion reached is arguably supported by substantial evidence. See Martone v.

Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson v. Bowen, 817 F.2d

983, 986 (2d Cir. 1987)). However, if the correct legal standards were applied and the

ALJ's finding is supported by supported by substantial evidence, such finding must be


                                            3
sustained, “even where substantial evidence may support the plaintiff's position and

despite that the court's independent analysis of the evidence may differ from the

[Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation

omitted); Venio v. Barnhart, 213 F.3d 578, 586 (2d Cir. 2002).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available

to him or her based upon age, education, and work experience. Id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based [upon] objective medical facts, diagnoses or medical opinions inferable from

[the] facts, subjective complaints of pain or disability, and educational background, age,

and work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458,

at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §


                                               4
404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a ‘severe impairment' which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry
              is whether, based solely on medical evidence, the claimant
              has an impairment which is listed in Appendix 1 of the
              regulations. If the claimant has such an impairment, the
              [Commissioner] will consider him [or her] disabled without
              considering vocational factors such as age, education, and
              work experience; the [Commissioner] presumes that a
              claimant who is afflicted with a ‘listed' impairment is unable
              to perform substantial gainful activity.

              Assuming the claimant does not have a listed impairment,
              the fourth inquiry is whether, despite the claimant's severe
              impairment, he [or she] has the residual functional capacity
              to perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177,

1179-80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the

fifth step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).

       Next, an ALJ is to assess the degree of functional limitation, or the impact the

claimant's mental limitations have on the claimant's “ability to function independently,

appropriately, effectively, and on a sustained basis.” 20 C.F.R. § 404.1520a(c). T he

                                               5
ALJ must assess the claimant's degree of functional limitation in four functional areas:

(1) “[a]ctivities of daily living,” (2) “social functioning,” (3) “concentration, persistence,

and pace,” and (4) “episodes of decompensation.” Id. §§ 404.1520a(c)(3),

416.920a(c)(3). The ALJ must “rate” the functional degree of limitation in each of these

four areas as “[n]one, mild, moderate, marked [or] extreme.” Id. §§ 404.1520a(c)(4),

416.920a(c)(4). If the ALJ finds the degree of limitation in each of the first three areas

to be “mild” or better and identifies no episodes of decompensation, the ALJ “will

generally conclude” that the plaintiff's impairment is “not severe.” Id. § 404.1520a(d)(1).

Where the claimant's mental impairment is “severe,” the ALJ must “determine if it meets

or is equivalent in severity to a listed mental disorder.” Id. § 404.1520a(d)(2). “If yes,

then the [plaintiff] is ‘disabled.’” Petrie, 412 F. App'x at 408 (quoting 20 C.F.R. §

404.1520a(d)(2)).

       “In addition, an ALJ must set forth the crucial factors justifying his findings with

sufficient specificity to allow a court to determine whether substantial evidence supports

the decision.” Barringer v. Comm'r of Soc. Sec., 358 F. Supp. 2d 67, 72 (N.D.N.Y.

2005) (citing Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)). However, a court

cannot substitute its interpretation of the administrative record for that of the

Commissioner if the record contains substantial support for the ALJ's decision. See

Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998). The Court must afford the

Commissioner's determination considerable deference, and may not substitute “its own

judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review.” Valente v. Sec'y of Health & Human Servs.,


                                                6
733 F.2d 1037, 1041 (2d Cir. 1984).



                                    C. ALJ’s Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since June 12, 2015, the alleged

onset date. T at 11. The ALJ found at step two of the sequential evaluation that

plaintiff had the severe impairments of cannabis dependence, alcohol dependence, and

schizoaffective disorder, bipolar type. Id. at 12. At step three, the ALJ determ ined that

plaintiff did not have an impairment or combination of impairments that met or medically

equaled the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Id. at 12-13. Before reaching step four, the ALJ concluded that plaintiff

retained the residual functional capacity (“RFC”):

              to perform a full range of work at all exertional levels but with
              the following nonexertional limitations: the claimant retains
              the ability to understand and follow simple instructions and
              directions; perform simple tasks with supervision and
              independently; maintain attention/concentration for simple
              tasks; regular attend to a routine and maintain a schedule;
              can relate to and interact with others to the extent necessary
              to carry out simple tasks but should avoid work requiring
              more complex interaction or joint effort to achieve work
              goals, he should have no more than incidental contact with
              the public and can handle reasonable levels of simple work-
              related stress in that he can make occasional simple
              decisions directly related to the completion of his tasks in a
              stable, unchanging work environment. “Incidental” is defined
              as more than never and less than occasional; simply the job
              should not involve direct interaction with the public but the
              hypothetical person does not need to be isolated aw ay from
              the public.



                                             7
Id. at 14. At step four, the ALJ determined that plaintiff was not capable of performing

his past relevant work. Id. at 18. Considering plaintiff's RFC, age, education, and work

experience, together with the Medical-Vocational Guidelines, the ALJ further concluded

that there were “jobs that exist in significant numbers in the national economy that the

claimant can perform.” Id. at 19. Therefore, the ALJ determined that plaintiff “has not

been under a disability, as defined in the Social Security Act, from June 12, 2015,

through the date of this decision[.]” Id. at 20.



                                       D. Arguments

       Plaintiff argues that the ALJ’s opinion is not based upon s ubstantial evidence

because the ALJ: (1) neglects to review the opinion of consultative examiner Dr.

Loomis; (2) improperly relies on the opinion of a Single Decision Maker (“SDM”), who is

not an acceptable medical source; (3) fails to incorporate sufficient limitations into the

RFC to accommodate plaintiff’s limitations with relating adequately to others, properly

handling stress, maintaining acceptable levels of work pace, and maintaining

acceptable attendance; (4) improperly weighs all medical opinions of record; and

(5) presented to the vocational expert a faulty hypothetical as it failed to incorporate the

full extent of plaintiff’s nonexertional limitations, and, thus, the step five determination is

not supported by substantial evidence. See Dkt. Nos. 9, 18.

       Defendant argues that: (1) the RFC determination is supported by substantial

evidence; (2) the ALJ properly afforded little weight to Dr. Carr’s opinion; (3) the ALJ

properly afforded partial weight to Dr. Moore’s opinion; (4) the ALJ’s failure to discuss


                                               8
Dr. Loomis’ opinion is not reversible error; (5) the ALJ properly afforded great weight to

state agency psychological consultant Dr. Chapman’s opinion; and (6) the ALJ’s step

five assessment is proper. Dkt. No. 17.



                                        E. Analysis

                                  1. Opinion Evidence

       Plaintiff makes several arguments which boil down to contending that the ALJ did

not properly weigh the opinion evidence. Specifically, he argues that the ALJ erred in

failing to assess the opinion of Dr. Loomis, consultative examiner; (2) relying on the

opinion of a single decision maker, C. Sloan and crediting it as if made by state agency

program psychologist A. Chapman; and (3) according little weight to treating physician

Dr. Carr. Dkt. No. 9 at 9-12, 19-21.



                                       a. Dr. Loomis

       Plaintiff is correct that the ALJ’s decision does not set f orth an assessment of

psychiatric consultative examiner Dr. Loomis’ opinion. See T at 9-20. Indeed, the

decision explicitly states that the ALJ did not consider any opinion evidence from prior

to the alleged onset date, but reviewed such evidence as “background.” Id. at 9. Dr.

Loomis concluded that plaintiff exhibited no impairment to his abilities to follow and

understand simple directions and instructions; perform simple tasks independently;

maintain attention and concentration; maintain a regular schedule; learn new tasks; and

perform complex tasks independently. T at 1249. However, Dr. Loomis determined


                                             9
that plaintiff exhibited marked impairment in his abilities to make appropriate decisions,

relate adequately with others, and appropriately deal with stress. Id. Her prognosis of

plaintiff was “guarded, given his psychiatric diagnoses.” Id. at 1250.

       Defendant contends that this omission does not amount to reversible error

because the consultative opinion occurred on June 13, 2013, long before the alleged

onset date of June 13, 2015, and because there is a m ore recent psychiatric

consultative report in the record which the ALJ considered. Dkt. No. 17 at 15. Further,

the ALJ notes that Dr. Loomis’ opinion “was considered by the prior ALJ in a decision

dated June 11, 2015,” and that plaintif f “withdrew his request for review of the prior ALJ

decision, and thus it stood as the final decision of the Commissioner.” Id. at 16.

Finally, defendant argues that “disabling-level limitations” presented in Dr. Loomis’

evaluation were “already considered and properly rejected in assessing Dr. Carr’s

opinion . . . including limitations related to responding appropriately to stress and

interacting with others.” Id.

       In response, plaintiff argues that the ALJ’s failure to address Dr. Loomis’ opinion

is prejudicial regardless of the fact that the opinion predates the alleged onset date

because the record demonstrates “that Plaintiff has ongoing, similar psychiatric issues

from before the onset date and persisting into the onset period”; thus, “Dr. Loomis’s

opinion is not irrelevant simply because it pre-dates the onset date.” Dkt. No. 18-1 at 1.

Further, plaintiff argues that the ALJ’s consideration, and rejection, of Dr. Carr’s

opinions does not cure his failure to assess Dr. Loomis’ opinion “because it is entirely

possibly [sic] that the ALJ would not have rejected Dr. Carr’s opinions had there been


                                             10
proper consideration of Dr. Loomis’s opinion.” Id. at 2.

       Here, the ALJ’s failure to address Dr. Loomis’ opinion does not amount to

reversible error. Although the ALJ did not weigh or explicitly consider Dr. Loomis’

opinion, he makes clear that he reviewed all of the pre-onset date medical records “for

background[.]” T at 9. Thus, plaintiff’s suggestion that the ALJ would not have rejected

Dr. Carr’s opined limitations had he considered Dr. Loomis’ consultative examination is

without force. Dkt. No. 18-1 at 2. Plaintiff contends that if the ALJ had “addressed Dr.

Loomis’ opinion and given it weight[,]” it is “reasonable” to conclude that “there would

have been a different outcome in this case.” Dkt. No. 9 at 10 (emphasis added).

However, the Commissioner had previously determined that plaintiff was not disabled

during the time period preceding plaintiff’s alleged onset date of June 12, 2015, and

plaintiff does not dispute that Dr. Loomis’ opinion was before the Agency for that

review. See, e.g., LaFave v. Comm’r of Soc. Sec., No. 7:16-CV-0621 (GTS), 2017 WL

4011264, at *9 (N.D.N.Y. Sept. 11, 2017) (“Absent an indication that [the p]laintif f has

submitted new evidence from that time period that was not considered by the Agency

when adjudicating that prior application (something which has not been alleged or

shown), there can be no logical argument that evidence prior to the alleged onset date

could be used to support [the p]laintiff’s arguments that she is disabled.”).

       The ALJ reviewed in detail the post- alleged onset date report of psychiatric

consultative examiner Dr. Moore and the opinions of treating provider Dr. Carr and

rejected marked limitations on maintaining attention and concentration similar areas on

which Dr. Loomis opined. T at 16-17. Significantly, Dr. Moore’s consultative


                                            11
    examination reviewed the same areas of function upon which Dr. Loomis opined. Id. at

    17-18 (rejecting marked limitations on appropriately handing stress, relating adequately

    with others, making appropriate work decisions, and maintaining a regular schedule).

    Insofar as plaintiff suggests that Dr. Loomis’ opinion was relevant and the failure to

    assess it is error because plaintiff has “ongoing, similar psychiatric issues from before

    the onset date,” dkt. no. 18-1 at 1, he has not dem onstrated that his condition has

    significantly worsened since the earlier consultative opinion such that Dr. Loomis’

    opinion could be used for comparison with the post-onset date evidence. See LaFave,

    2017 WL 4011264, at *9.

             To the extent plaintiff argues that an ALJ must4 consider all medical opinions and

    that the failure to consider a medical opinion constitutes reversible error, this standard

    does not apply where, as here, the opinion is from before the onset date. Although it is

    within an ALJ’s purview to consider pre-onset date evidence, it is not required. See,

    e.g., Velez v. Colvin, 3:13-CV-171, 2016 WL 884635, at *5 (D. Conn. Mar. 8, 2016)

    (quoting Carway v. Colvin, 13 Civ. 2431, 2014 WL 1998238, at *5 (S.D.N.Y. May 14,

    2014) ( “Medical evidence that predates the alleged disability onset date is ordinarily not

    relevant to evaluating a claimant’s disability.”)); see also Kentile v. Colvin, 8:13-CV-880

    (MAD/CFH), 2014 WL 3534905, at *14 n.10 (N.D.N.Y. July 17, 2014) (“[T]he ALJ is not

    compelled to consider or assign weight to treatment that predates plaintiff’s application

    for disability benefits”). Thus, the ALJ’s failure to consider Dr. Loomis’ pre-onset date



        4
          Indeed, even the case law plaintiff cites includes permissive language: that ALJs “may consider”
evidence from before the alleged onset date. Dkt. No. 18-1 at 1 (citation omitted).

                                                        12
assessment is not reversible error, especially where, as here, there is sufficient

evidence from within the relevant period and there is no evidence that the mental health

impairment has significantly progressed. Accordingly, the ALJ’s failure to explicitly

review and weigh Dr. Loomis’ consultative report from before the onset date is not

prejudicial, reversible error.



                                 b. A. Chapman/C. Sloan

       Next, plaintiff argues that the ALJ erred in according great weight to SDM

Sloan’s opinion and improperly crediting it to A. Chapman, state agency program

psychologist. Dkt. No. 9 at 11. He contends that opinions of SDMs are entitled to no

weight and do not amount to substantial evidence in support of an RFC. Id. He argues

that because the ALJ “uses this opinion both to f orm the RFC and to discount the

opinion of treating psychiatrist, Dr. Carr,” the error is “prejudicial.” Id. at 12. Defendant

argues that the ALJ properly afforded great weight to Dr. Chapman’s opinion because

“[a]lthough ADM Sloan wrote the mental RFC assessment, it is clear that this

assessment was endorse and co-signed by Dr. Chapman” and that Dr. Chapman

“reviewed the entire disability determination and signed-off on the conclusions therein.”

Dkt. No. 17 at 17. Thus, defendant argues, “[t]he ALJ was permitted to review that

opinion evidence as reflecting Dr. Chapman’s conclusions[.]” Id. In reply, plaintiff

contends that the cases defendant cites involve reports cosigned by “a supervising

acceptable medical source or a treating physician,” but these cases do not apply as: Dr.

Chapman is not a treating physician, there is no evidence that Dr. Chapman supervises


                                             13
SDM Sloan, “there is no indication the SDM is a medical professional,” “Defendant cites

no cases where this rationale has been applied to a non-examining source,” and Dr.

Chapman “did not sign next to the SDM’s signature, which would indicate co-signing or

endorsement, but signed in entirely different spots.” Dkt. No. 18-1 at 2. Thus, plaintiff

contends that to conclude that Dr. Chapman endorsed SDM Sloan’s opinion would

require the Court to “engage in conjecture[.]” Id. Finally, plaintiff argues that “even of

Chapman did give an opinion,” it is entitled to no weight because he did not “provide the

required explanations for his opinions.” Id.

       Although A. Chapman’s signature initially appears immediately after the section

of the report which reviews the B and C criterion, T at 96, and C. Sloan’s signature

appears immediately after the residual functional capacity assessment, T at 99, both

signatures appear at the conclusion of the report. T at 101. Further, as defendant

points out, within the section reviewing the B and C criterion, “PRT - Additional

Explanation,” Dr. Chapman makes reference to the mental residual function capacity

assessment by referring the reader to that section, which reasonably suggests that he

endorses the mental residual functional capacity assessment therein. Id. at 96.

Therefore, considering the fact that both signatures appear at the conclusion of the

report and Dr. Chapman’s “section” of the report explicitly refers to the mental residual

functional capacity assessment, contrary to plaintiff’s contention that the Court would be

required to engage in conjecture, it is entirely reasonable for the ALJ to rely on this

report as the being the opinion of A. Chapman, PsyD and SDM C. Sloan. T at 101.

       “This Court has noted that “ALJs have been instructed by the Social Security


                                               14
Administration that the opinions of SDMs should not be afforded any evidentiary weight

at the administrative hearing level, which has led numerous courts to conclude that

assigning any evidentiary weight to a SDM's opinion is an error.’” Ridley v. Comm'r of

Soc. Sec., No. 6:16-CV-1353 (WBC), 2018 WL 799160, at *6 (N.D.N.Y. Feb. 8, 2018)

(quoting Robles v. Comm'r of Soc. Sec., No. 5:15-CV-1359 (GTS), 2016 WL 7048709,

at *5 (N.D.N.Y. Dec. 5, 2016) (internal citation and quotation marks omitted). By

contrast, an ALJ is entitled to rely on opinions from both examining and non-examining

State agency medical consultants because these consultants are considered to be

qualified experts in the field of social security disability. 20 C.F.R. § 416.927(e); see

Frey ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) (“The

report of a State agency medical consultant constitutes expert opinion evidence which

can be given weight if supported by medical evidence in the record.”); Little v. Colvin,

14-CV-0063 (MAD), 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) (“State agency

physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.”) (internal quotation marks omitted).

Accordingly, the Court concludes that the ALJ’s reliance on the opinion of SDM Sloan

and A. Chapman is not reversible error as this Court need not engage in conjecture to

conclude that the entirety of the opinion was endorsed by A. Chapman, an appropriate

medical source and qualified expert.

       Insofar as plaintiff argues that Dr. Chapman’s opinion should not have been

given great weight because Dr. Chapman does not explain the rationale for his


                                             15
conclusions or opinions, cites only some of the medical evidence, but “never explains

why Plaintiff retains the ability to meet the basic mental demands of work

notwithstanding the positive symptoms he notes and other significant positive

symptoms of record,” the opinion demonstrates that Dr. Chapman reviewed all

treatment records. Indeed, the report does not cite solely positive treatment records, as

it explicitly notes that during the consultative examination, plaintiff demonstrated

restless motor behavior, pressured voice, anxious affect, nervous mood, appeared to

have poor insight/judgment, and that he walked out of the examination due to an

apparent panic attack. T at 95, 99. It also explicitly references a mental status

examination wherein plaintiff appeared “emotionally vacant.” Id. at 99. Similarly, the

report reviewed plaintiff’s reported activities of daily living, which included assisting in

caring for his mother; cleaning his room; doing laundry; painting; getting along with

family except for his brother; caring for a bird; cleaning up the yard after dogs; taking

out the garbage; mowing the lawn; shops monthly, albeit quickly; watches television;

listens to music; goes to the library and to church; and that he needs reminders for

hygiene. Id. at 99. The report explained that plaintiff had normal mental status

examinations where he presented with cooperative attitude, good speech, good eye

contact, normal memory, normal psychomotor activities, stable mood, fully oriented,

logical speech, good judgment, able to resist urges, and good judgment. Id. at 98-99.

Thus, on balance, the report does set forth reasons for its conclusions.

       Accordingly, as Dr. Chapman and SDM Sloan’s report was completed by an

acceptable medical source and adequately sets forth its reasoning, which is supported


                                              16
by medical treatment notes in the record, the ALJ was entitled to give it great weight.



                                      c. Dr. David Carr

       Plaintiff argues that the ALJ erred in according little weight to treating psychiatrist

Dr. Carr. Dkt. No. 9 at 13, 19-21. Dr. Carr completed a check box questionnaire dated

May 29, 2015, wherein he assigned plaintiff extreme limitations in responding

appropriately to criticism from supervisors and responding appropriately to ordinary

stressors in a work setting with simple tasks; marked restriction in maintaining attention

and concentration, completing “a normal work day and work week without interruptions

from psychological based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods,” interacting appropriately with the

general public, getting along with coworkers; and medium restrictions in performing

activities within a schedule, maintaining regular attention and/or being punctual within

customary tolerances. T at 1253. Dr. Carr opined that plaintiff would be off task for

more than 33% of the day and would miss three or more days of work per month due to

mental impairments or medication side effects. Id. at 1254. Dr. Carr noted that due to

side effects of weight gain and “irability” [sic], plaintiff stopped taking Abilify. Id. Dr.

Carr’s assessment indicated application to the time period of August 26, 2014 to the

date of the assessment, May 29, 2015. Id.

       On May 29, 2015, Dr. Carr completed a “questionnaire” asking about plaintiff’s

substance abuse. T at 1255. Therein, Dr. Carr noted that plaintiff abstains from

alcohol but “self-medicates with Cannabis.” Id. He noted that plaintiff shows symptoms


                                               17
of anxiety, depression, paranoid thoughts, and suicidal ideation. Id. “W hen his

symptoms increase,” plaintiff “tends to isolate and will not socialize with others.” Id. He

reported that plaintiff has a “history of using substances to be more social,” a “[h]istory

of suicidal ideation dating back to when he was an adolescent.” Id. Further, Dr. Carr

opined that plaintiff’s “symptoms would remain present without the use of substances.”

Id. A letter dated September 20, 2017, indicated that plaintiff’s condition and limitations

remained “about the same.” Id. at 1263.

       Where a doctor’s medical source statement conflicts with his or her treatment

notes, the ALJ is justified in not according controlling weight to the doctor’s statement.

Cichocki v. Astrue, 534 F.3d. 71, 76 (2d Cir. 2013); see also W oodmancy v. Colvin, 577

F. App’x 72, 75 (2d Cir. 2014) (affirming a decision to afford treating physician opinions

little weight where “record evidence of unremarkable clinical findings contradicted or

failed to support the limitations conclusions in these opinions”). In assigning Dr. Carr’s

opinion little weight, the ALJ concluded that Dr. Carr’s assessments “are not consistent

with and supported by his own mental status examinations that generally show the

claimant as well-oriented, alert, with a euthymic mood, an intact ability to focus and

intact cognitive functioning.” T at 21.

       Here, The ALJ acknowledged that Dr. Carr is a treating source, but noted the

extent of the restrictions he identified were not consistent with the objective medical

evidence contained in his progress notes. T at 16. First, the ALJ noted “no objective

evidence or observation in Dr. Carr’s notes that suggest the claimant would have

marked and/or extreme limitations on [sic] interacting with others in a work setting[.]” Id.


                                             18
Similarly, the ALJ observed that the treatment notes do not support Dr. Carr’s off task

and absence ratings. Id. The ALJ observed that Dr. Carr’s treatment notes and

consultative examiner Dr. Moore’s report “show that claimant is able to focus and

attend, give extended medical and psychosocial histories, explain himself and advocate

for himself.” Id. The ALJ asserts that the evidence does not support being off task for

33% of the time. Id. at 17. Further, the ALJ rejects Dr. Carr’s opinion f or failing to

account for plaintiff’s reported activities of daily living, including his relationship with a

significant other, painting, reading, shopping, doing laundry, traveling alone, “all of

which show an ability to focus, make independent decisions and exercise judgment.”

Id. Additionally, the ALJ notes that “Dr. Carr consistently rated the claimant as having a

GAF score of 60, which is indicative of essentially mild-moderate functional limitations”

which is “not consistent with the doctor’s marked and extreme ratings in the May 2015

and subsequent assessments.” Id. The ALJ also points to gaps in plaintiff’s in

psychiatric treatment. Id.

       Many of Dr. Carr’s treatment records demonstrated that plaintiff presented as

well-oriented, alert, euthymic, intact cognitive function, appropriate speech, normal

memory, able to maintain eye contact, able to focus, stable mood, and that he was

doing well with Abilify. T at 1225-27, 1229, 1274, 1307-08, 1311. In rev iewing Dr.

Carr’s treatment records, the ALJ took into account that plaintif f was frequently

documented as having the ability to maintain attention and focus. Id. at 1195, 1197,

1200, 1223, 1226, 1229, 1248, 1274, 1299, 1308, 1311. T he ALJ also reasonably

considered that Dr. Carr assessed plaintiff as having a GAF score of 60, which


                                               19
     demonstrates moderate, not marked or extreme limitations.5 Id. at 17. It is not error for

     the ALJ to assign limited weight to a treating physician’s opinion where his opinions are

     contradicted with his own objective evidence and evidence from other providers. In

     reviewing Dr. Carr’s records, the ALJ reasonably considered plaintiff’s activities of daily

     living which demonstrate his capacity to perform various activities, including those

     requiring interacting with others, maintaining relationships, engaging in hobbies, and

     traveling by public transport, and concluded that those act ivities contrasted with the very

     limiting assessment set forth in Dr. Carr’s medical source statement. Id. Although

     plaintiff points to treatment notes wherein he sometimes presented as anxious or

     otherwise having non-normal mental status examinations,6 dkt. no. 9 at 4-7, 19-20, the

     many normal mental status examinations in the record provide substantial evidence to

     support the ALJ’s determination to reject those portions of Dr. Carr’s opinion showing

     marked or extreme limitations. The ALJ has the discretion to weigh the evidence of

     record and resolve any conflicts therein. See, e.g., Bliss v. Colvin, 13-CV-1086

     (GLS/CFH), 2015 WL 457643, at *7 (N.D.N.Y. Feb. 3, 2015) (“It is the ALJ’s sole

     responsibility to weigh all medical evidence and resolve material conflicts where



        5
            See Addonisio v. Saul, No. 17-CV-1013 (KAM), 2020 WL 730555, at *6 n.5 (E.D.N.Y. Feb. 13,
2020) (“The GAF scale is used to rate the seriousness of a plaintiff's mental illness and how much a
plaintiff's symptoms affect his or her daily life on a scale of 1 to 100, with 1 being the lowest possible level
of functioning. As courts within this district have noted, the Administration has cautioned against relying on
GAF to evaluate disability because ‘there is no way to standardize measurement and evaluation.’ The
Administration has also instructed ALJs to ‘treat GAF scores as opinion evidence’ and that ‘the details of
the clinician's description, rather than a numerical range, should be used.’ See, e.g., Mainella v. Colvin,
No. 13-CV-2453, 2014 WL 183957, at *5 (E.D.N.Y. Jan. 14, 2014) (additional internal citation omitted)).
        6
          The Court observes that many of the treatment records plaintiff cites to support abnormal
mental status examinations are from as early as 1999 to 2008, well before the onset date, and from 2014,
which a year before the onset date. Dkt. No. 9 at 4-7.

                                                           20
sufficient evidence provides for such.”); accord. Petell v. Comm'r of Soc. Sec.,

12-CV-1596 (LEK/CFH), 2014 WL 1123477, at *10 (N.D.N.Y. Mar. 21, 2014). Thus, the

ALJ was within his discretion to accord Dr. Carr’s opinion little weight because record

evidence of generally unremarkable clinical findings fail to support to the marked and

extreme limitations reached in his medical source statement. It was, therefore, not

error for the ALJ to accept only those portions of the opinion evidence that were

consistent with the evidence in the record.

       In sum, although Dr. Carr is a treating physician, the ALJ’s determination to

accord his opinion little weight is supported by substantial evidence in the record due to

plaintiff’s presenting with normal mental status evaluations and having fairly broad

activities of daily living. See 20 C.F.R. § 404.1527(d)(2); see also Monroe v. Comm'r of

Soc. Security, 676 F. App’x 5, 7-8 (2d Cir. 2017) (summary order) (deferring to the

ALJ’s rejection of a treating physician’s opinion where the physician’s opinion was

contrary to his own treatment notes and noting that the ALJ properly explained his

reasons for rejecting the opinion); cf. Gavazzi v. Berryhill, 678 F. App’x 98, 100 (2d Cir.

2017) (summary order) (reversing and remanding Agency’s determination where the

ALJ failed to explain his reasons for rejecting portions of the treating physician’s

opinion).



                                       d. Dr. Moore

       Plaintiff also argues that the ALJ erred in affording partial weight to psychiatric

consultative examiner Dr. Moore. T at 17. Dr. Moore completed a evaluation on


                                              21
     October 7, 2017. T at 1236. Dr. Moore reported plaintiff to be “generally cooperative

     and responds to questions” though notes that he left a consultative examination

     apparently due to a panic attack and needed to be persuaded to return. 7 Id. at 1238.

     Plaintiff’s hygiene was fair, with normal posture, restless motor behavior, and

     appropriate eye contact. Id. His speech intelligibility was fluent, his voice was

     pressured, his expressive and receptive language skills were adequate. Id. Plaintiff

     had coherent and goal directed though processes with no evidence of hallucinations,

     delusions, or paranoia. Id. His affect was anxious, his mood was nervous, his

     sensorium was clear. Id. at 1238-39. His was oriented x3, with intact attention,

     concentration, and recent/remote memory skills. Id. at 1239. Plaintiff’s insight

     “[a]ppeared poor” and his judgment “[a]ppeared poor with continued impulsivity, anger,

     anxiety, and mood swings.” Id.

             Dr. Moore assessed no limitation in following and understanding simple

     directions and instructions, performing simple tasks independently, maintaining

     attention and concentration in learning new tasks, or performing complex tasks

     independently. T at 1239. She assessed marked limitations in appropriately dealing

     with stress, relating adequately with others, making appropriate work decisions, and

     maintaining a regular work schedule. Id. Dr. Moore reported her assessment to be

     “consistent with psychiatric issues which may significantly interfere with the claimant’s

     ability to function on a daily basis.” Id. Her prognosis for plaintiff is guarded. Id.

        7
          There is no indication that the psychiatric consultative examiner made any assessment or
conclusion regarding the alleged panic attack, as it appears plaintiff left his separate physical consultative
examination, not his examination before the psychiatric consultative examiner. Regardless, Dr. Moore
made no finding regarding this alleged behavior.

                                                           22
       The ALJ found Dr. Moore’s examination findings to be “something of an outlier

when read in the context of the longitudinal medical record.” T at 17. Specifically, her

conclusions of marked limitations “are not consistent with the record over time which

shows that the claimant has generally presented as euthymic, well oriented and alert,

with good eye contact, logical/coherent speech, normal recent/remote memory, normal

psychomotor behavior and with an ability to attend and maintain focus. Id. at 17-18.

The ALJ further noted that Dr. Moore “did not have the benefit of hearing the claimant’s

testimony which indicated he performs a range of activities of daily living that involve

interacting with others, nor did she have the benefit of reviewing the claimant’s mental

health progress notes showing that the claimant generally presents with an euthymic

mood and normal psychomotor behavior.” Id.

       The ALJ’s decision to accord Dr. Moore’s opinion partial weight is supported by

substantial evidence. As the ALJ sets forth, although Dr. Moore concluded that plaintiff

would have marked limitations in appropriately dealing with stress, relating adequately

with others, making appropriate work decisions, and maintaining a regular work

schedule, she does not provide a basis for such limitations. See T at 1236. Despite

reporting that plaintiff appeared anxious and nervous and had pressured speech, she

noted that his speech was fluent, and he was coherent, oriented x3, had intact

attention/concentration and recent/remote memory skills. Id. at 1238. Further, she

concluded that he had no limitations with following simple directions or instructions,

performing simple or complex tasks independently, maintaining attention and

concentration in learning new tasks. Id. at 1239.


                                            23
       That treating physician Dr. Carr and consultative examiner Dr. Moore both

concluded that plaintiff had marked limitations in handling stress, relating with others,

and maintaining a work schedule does not mean that the ALJ must accept those

conclusions. An ALJ is “not required to adhere to the entirety of [the consultative

examiner’s] opinion when formulating [a p]laintiff’s RFC and rather provided for the

limitations within that opinion which he concluded were supported by the other evidence

of record. Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (summary order)

(“Although the ALJ’s conclusion may not perfectly correspond with any of the opinions

of medical sources cited in his decision, he was entitled to weigh all of the evidence

available to make an RFC finding that was consistent with the record as a whole.”);

Zongos v. Colvin, No. 12-CV-1007 (GLS/ESH), 2014 W L 788791, at *9 (N.D.N.Y. Feb.

25, 2014) (finding that the ALJ had discretion to afford weight to a portion of a treating

physician’s opinion but not to another portion). Accordingly, the ALJ’s decision to

accord Dr. Moore’s opinion partial weight is supported by substantial evidence.



                     2. Residual Functional Capacity Assessment

       Plaintiff next argues that the RFC fails to account for limitations in plaintiff’s

ability to (1) relate adequately with others, (2) properly handle stress, and (3) maintain

acceptable levels of work place and/or attendance. Dkt. No. 9 at 12-18. Further,

plaintiff contends that defendant “misunderstands the nature of plaintiff’s psychiatric

issues” as plaintiff “does not deny that there are times when [he] can function properly”

but “[t]he problem is significant issues with anger, anxiety, panic, etc. that rear their


                                              24
head with sufficient frequency that he is unable to meet the demands of work on a

regular and continuing basis and in accordance with employer standards.” Dkt. No. 18-

1 at 3.

          An RFC is defined as “ ‘what an individual can still do despite his or her

limitations . . . . Ordinarily, RFC is the individual’s maximum remaining ability to do

sustained work activities in an ordinary work setting on a regular and continuing basis.’”

Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel,

198 F.3d 45, 52 (2d Cir. 1999) ). “In making a residual functional capacity

determination, the ALJ must consider a claimant’s physical abilities, mental abilities,

symptomology, including pain and other limitations which could interfere with work

activities on a regular and continuing basis.” Pardee, 631 F. Supp. 2d at 210 (citing 20

C.F.R. § 404.1545(a) ). “Ultimately, ‘[a]ny impairment-related limitations created by an

individual’s response to demands of work .. . must be reflected in the RFC

assessment.’” Hendrickson v. Astrue, 11-CV-0927, 2012 W L 7784156, at *3 (N.D.N.Y.

Dec. 11, 2012) (quoting SSR 85-15, 1985 WL 56857, at *8). The RFC determination

“must be set forth with sufficient specificity to enable [the Court] to decide whether the

determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984).

          Plaintiff objects to the RFC for failing to sufficiently account for plaintiff’s

impairments in maintaining acceptable levels of work pace and attendance, relating

adequately with others, and handling stress. T at 10-16. However, the ALJ explained

his reasons for rejecting Dr. Carr’s opinion that plaintiff would be off task for more than


                                                  25
33% percent of the day, absent more than three days per week. T at 17. As discussed

in detail above, the ALJ explained that Dr. Carr’s notes do not suggest marked or

extreme limitations in these areas of functioning as the overall mental status

examinations were normal. Id. The ALJ further noted that consultative examiner Dr.

Moore’s reports also did not support such limitations and also failed to account for

plaintiff’s activities of daily living, which suggest a higher level of functioning. T at 17.

“The ability to maintain a regular schedule falls under the category of concentration and

persistence.” Lowry v. Comm’r of Soc. Sec., No. 1:15-CV-1553 (GTS/WBC), 2017 WL

1290685, at *4 (N.D.N.Y. Mar 16, 2017) (internal citation omitted). “There is significant

case law indicating that the ALJ’s limitation of [a p]laintiff to ‘simple, routine tasks’ and

‘working primarily alone, with only occasional supervision’ accounts for [his or] her

limitations for performing activities within a schedule and maintaining regular

attendance.” Shannon v. Berryhill, No. 6:15-CV-6796, 2018 W L 6592181, at *3

(W.D.N.Y. Dec. 13, 2018) (citing cases). Thus, the ALJ’s assessment of plaintiff’s

ability to maintain schedule and work place is adequately accounted for in the RFC.

       Similarly, insofar as plaintiff contends that the RFC fails to sufficiently account for

an ability to relate adequately with others or handle work stress, because the ALJ’s

decision to reject those portions of the opinion evidence finding significant limitations in

these areas of functioning is supported by substantial evidence, the RFC adequately

accounts for these areas of functioning. The ALJ found moderate limitations in relating

adequately to others, noting plaintiff’s reports that he does not get along with others and

has been laid off from work due to inter-personal conflicts. T at 13. Further, the ALJ


                                               26
considered: plaintiff’s relationship with his girlfriend; his home environment, which

included living with extended family and his sister’s boyfriend and son; his ability to take

public transit, go to appointments, shopping, and group counseling; desire to maintain a

relationship with his children; and his ability to interact normally with medical providers.

Id. The ALJ reasonably concluded that this all demonstrated “his ability to leave home

as wanted or necessary” and that he is “able to interact with others in a wide range of

everyday, common situations.” Id. The RFC limits plaintiff to interacting with others “to

the extent necessary to carry out simple tasks but should avoid work requiring more

complex interaction or joint effort to achieve work goals” and “incidental contact” with

the public, defined as “more than never and less than occasional” where he did not

have direct interaction with the public but not needing to be isolated from the public.

Id. at 14; see Whipple v. Astrue, 479 F. App’x 367, 370 (2d Cir. 2012) (summary order)

(holding that the consultative examiners’ conclusion that the plaintiff’s depression and

anxiety caused moderate limitations in social functioning was sufficiently accounted for

where the RFC limited the plaintiff to simple tasks and a low-stress environment).

Thus, the RFC reasonably accounts for moderate limitations in relating adequately with

others, and such conclusion is supported by substantial evidence in the record,

including plaintiff’s relatively normal mental status examinations and overall activities of

daily living.

        To the extent that plaintiff argues that the RFC does not adequately account for

his limitations in adequately handling stress, the RFC limits plaintiff to performing simple

tasks, following simple instructions and directions, and “handl[ing] reasonable levels of


                                             27
simple-work related stress in that he can make occasional simple decision directly

related to the completion of his tasks in a stable, unchanging work environment.” T at

14. For the reasons reviewed above, as the objective medical evidence does not

support marked limitations in handling stress, substantial evidence supports the RFC

insofar as it limits plaintiff to simple tasks with minimal interaction with others or change

in his environment. Id.

       Although plaintiff disputes the ALJ’s RFC assessment and believes the medical

evidence supports greater limitations than those accounted for in the RFC, the ALJ

provided sufficient reasoning for his conclusions relating to the medical and opinion

evidence and his explanation is supported by the Court’s review of the evidence he

cites in support. It is not the Court’s role to re-weigh that evidence. See Warren v.

Comm'r of Soc. Sec., 15-CV-1185 (GTS/WBC), 2016 WL 7223338, at *9 (N.D.N.Y.

Nov. 18, 2016) (“When applying the substantial evidence test to a finding that a plaintiff

was not disabled, the Court ‘will not reweigh the evidence presented at the

administrative hearing . . . nor will it determine whether [the applicant] actually was

disabled. [Rather], [a]bsent an error of law by the Secretary, [a] court must affirm her

decision if there is substantial evidence [in the record] to support it.’ ”), Report-

Recommendation adopted 2016 W L 7238947 (N.D.N.Y. Dec. 13, 2016) (quoting

Lefford v. McCall, 916 F. Supp. 150, 155 (N.D.N.Y. 1996)); Vincent v. Shalala, 830 F.

Supp. 126, 133 (N.D.N.Y. 1993) (“[I]t is not the function of the reviewing court to

reweigh the evidence.”) (citing Carroll v. Sec'y of Health and Human Servs., 705 F.2d

638, 642 (2d Cir. 1983)); Lewis v. Colvin, 122 F. Supp. 3d 1, 7 (N.D.N.Y. 2015) (noting


                                              28
that it is not the role of a court to “re-weigh evidence” because “a reviewing court ‘defers

to the Commissioner’s resolution of conflicting evidence’ where that resolution is

supported by substantial evidence”) (quoting Cage v. Comm'r of Soc. Sec., 692 F.3d

118, 122 (2d Cir. 2012); citing Lamay v. Comm'r of Soc. Sec., 562 F.3d 503, 507 (2d

Cir. 2009)). Indeed, the ALJ had “both the ability and the responsibility to resolve

conflicts in the evidence and to weigh all of the available evidence ‘to make an RFC

finding that is consistent with the record as a whole.’” Carbee v. Comm'r of Soc. Sec.,

No. 1:17-CV-0051 (GTS), 2018 WL 333516, at *14 (N.D.N.Y. Jan. 9, 2018) (quoting

Matta, 508 F. App'x at 56). Further, “[a]lthough the ALJ’s conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, [the ALJ is]

entitled to weigh all of the evidence available to make an RFC finding that [i]s consistent

with the record as a whole.” Matta, 508 F. App'x at 56.

       Here, there is sufficient evidence backing the ALJ’s determination that plaintiff’s

mental and physical impairments are not more severe than set forth in the RFC.

Having carefully reviewed the treatment notes plaintiff highlights and the totality of

plaintiff’s medical records, the Court finds that the ALJ’s RFC is supported by

substantial evidence, bearing in mind that “substantial evidence” means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson, 402 U.S. at 401. Even assuming, arguendo, that record evidence could

provide substantial evidence for a conclusion that plaintiff is disabled by his mental

health conditions, that is not the standard the Court is to apply . If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where


                                            29
substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado,

805 F. Supp. at 153 (S.D.N.Y. 1992). In other words, this Court must afford the

Commissioner’s determination considerable deference, and may not substitute “its own

judgment for that of the [Commissioner], even if it might justifiably have reached a

different result upon a de novo review.” Valente v. Sec'y of Health & Human Servs.,

733 F.2d 1037, 1041 (2d Cir. 1984). As the ALJ’s m ental RFC determination is

supported by the totality of the record before him and by plaintiff’s activities, the ALJ’s

determination must be affirmed.



                                  3. Step Five Finding

       Although plaintiff has the general burden to prove he has a disability under the

definitions of the Social Security Act, the burden shifts to the Commissioner at step five

“‘to show there is other work that [the claimant] can perform.’” McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014) (quoting Brault v. Soc. Sec. Admin., 683 F.3d 443, 445 (2d

Cir. 2012)). “An ALJ may rely on a vocational expert’s testimony regarding a

hypothetical as long as ‘there is substantial record evidence to support the

assumption[s] upon which the vocational expert based his opinion’ [ ] and [the

hypothetical] accurately reflect[s] the limitations and capabilities of the claimant

involved.” McIntyre, 758 F.3d at 151 (quoting Dumas v. Schweiker, 712 F.2d 1545,

1553-54 (2d Cir. 1983); citing Aubeuf v. Schweiker, 649 F.2d 107, 114 (2d Cir. 1981)).

If a hypothetical question does not include all of a claimant’s impairments, limitations,


                                             30
and restrictions, or is otherwise inadequate, a vocational expert’s response cannot

constitute substantial evidence to support a conclusion of no disability.” Pardee v.

Astrue, 631 F. Supp. 2d 200, 211 (N.D.N.Y. 2009) (citing Melligan v. Chater, No.

94-CV-944S, 1996 WL 1015417, at *8 (W.D.N.Y. Nov. 14, 1996)).

       Plaintiff argues that the step five finding is not supported by substantial evidence

because the hypothetical presented to the vocational expert did not include all of

plaintiff’s nonexertional limitations, specifically staying on task and work pace,

maintaining acceptable levels of attendance, relating with others, and handling work-

related stress. Dkt. No. 9 at 23-24. The ALJ’s decision provides sufficient, supported

explanation for his findings, and plaintiff has not established further limitations based on

the evidence of record. Further, the hypothetical posed to the vocational expert

accurately reflected the RFC, which the Court has found to be supported by substantial

evidence. As the Court has already concluded that the ALJ did not err in weighing the

opinion evidence and formulating the RFC, plaintiff’s conclusory argument that errors in

those findings resulted in an incomplete hypothetical question to the vocational expert is

also without force. Accordingly, the Court finds that there is no reversible error in the

ALJ’s step five finding.



                                      III. Conclusion

       Having carefully reviewed the record in light of plaintiff’s arguments, the

undersigned concludes that the Commissioner’s determination resulted from the

application of proper legal principles supported by substantial evidence. Wherefore, for


                                             31
the reasons set forth herein, it is hereby

       ORDERED, that plaintiff’s Motion for Judgment on the Pleadings (dkt. no. 9) is

DENIED; and it is further

       ORDERED, that defendant’s Motion for Judgment on the Pleadings (dkt. no. 17)

is GRANTED; and it is further

       ORDERED, that defendant’s decision is AFFIRMED and plaintiff’s complaint is

DISMISSED.

IT IS SO ORDERED.

       Dated: March 6, 2020
             Albany, New York




                                             32
